472 So. 2d 799 (1985)
Bernard PRATT, Appellant,
v.
The STATE of Florida, Appellee.
No. 85-856.
District Court of Appeal of Florida, Third District.
July 2, 1985.
*800 Bernard Pratt, in pro. per.
Jim Smith, Atty. Gen., and Jack B. Ludin, Asst. Atty. Gen., for appellee.
Before NESBITT, FERGUSON and JORGENSON, JJ.
PER CURIAM.
Defendant was sentenced to three consecutive mandatory minimum sentences on convictions for attempted first-degree murder, kidnapping, and sexual battery. The State confesses, in accordance with a recent pronouncement of the Florida Supreme Court, that mandatory minimum sentences could not be stacked as to the kidnapping and sexual battery, as the two offenses arose out of the same incident. Wilson v. State, 467 So. 2d 996 (Fla. 1985). The shooting of a police officer who subsequently arrived on the scene constituted a separate incident for which a consecutive minimum mandatory sentence could be imposed. James v. State, 462 So. 2d 858 (Fla. 2d DCA 1985).
Affirmed in part, reversed in part and remanded for correction of sentence.[1]
NOTES
[1]  Defendant need not be present at the sentence-correcting proceeding.